Citation Nr: 1045412	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-11 384	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for a right shoulder disorder, including 
as secondary to an already service-connected left knee 
disability.

2.  Whether there is new and material evidence to reopen a claim 
for service connection for a right knee disorder, also including 
as secondary to the already service-connected left knee 
disability.

3.  Entitlement to service connection for a right shoulder 
disorder, including as secondary to the already service-connected 
left knee disability.

4.  Entitlement to service connection for a right knee disorder, 
also including as secondary to the already service-connected left 
knee disability.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 
1979.  He also had additional service in the National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, reopening 
but ultimately continuing to deny the Veteran's claims for 
service connection for right shoulder and right knee disorders.

In this decision, like the RO, the Board is reopening these 
claims because there is new and material evidence.  However, the 
Board is then remanding these claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development before deciding these claims on their underlying 
merits.


FINDINGS OF FACT

1.  The Veteran did not appeal the RO's December 1979 denial of 
his claim for service connection for a right shoulder condition; 
nor did he appeal the Board's more recent February 2000 decision 
also denying this claim.  However, additional evidence submitted 
since that February 2000 Board decision relates to unestablished 
facts necessary to substantiate this claim and raises a 
reasonable possibility of substantiating this claim.

2.  The Veteran also did not appeal the RO's December 1979 denial 
of his claim for service connection for a right knee condition, 
but additional evidence since submitted relates to unestablished 
facts necessary to substantiate this claim and raises a 
reasonable possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  The RO's December 1979 rating decision initially considering 
and denying the Veteran's claim for service connection for a 
right shoulder condition is final and binding on him based on the 
evidence then of record, as is the Board's more recent 
February 2000 decision also denying this claim; but new and 
material evidence since has been submitted to reopen this claim.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1100, 20.1103, 20.1104 
(2010).

2.  The RO's December 1979 rating decision denying the Veteran's 
claim for service connection for a right knee condition also is 
final and binding on him based on the evidence then of record; 
but new and material evidence also since has been submitted to 
reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1100, 20.1103, 
20.1104 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since the Board is reopening the claims for service connection 
for right shoulder and right knee disorders on the basis of new 
and material evidence, and then remanding these claims for 
further development before readjudicating them on their 
underlying merits, the Board need not discuss at this juncture 
whether there has been compliance with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  See, too, Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  This, instead, is better determined once the additional 
development of these claims on remand is completed.

This also negates the need to discuss whether there was 
sufficient notice provided to comply with Kent v. Nicholson, 20 
Vet. App. 1 (2006), including especially in terms of apprising 
the Veteran of the specific reasons these claims were previously 
denied.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).  These claims are being reopened, regardless.

II.  Whether there is New and Material Evidence to Reopen the 
Claims

The RO originally considered and denied the Veteran's claims for 
service connection for right shoulder and right knee conditions 
in a December 1979 rating decision.  The RO sent the Veteran a 
letter in January 1980 notifying him of that decision and 
apprising him of his procedural and appellate rights.  However, 
he did not appeal that decision as to either claim; so it is 
final and binding on him based on the evidence then of record and 
not subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302, 20.1103.

Many years later, the Veteran filed a petition to reopen his 
claim for service connection for a right shoulder disorder.  In 
an October 1992 decision, the RO reopened but continued to deny 
this claim on its underlying merits.  In March 1993, in response, 
he submitted a timely notice of disagreement (NOD) to initiate an 
appeal, and in May 1993 the RO sent him a statement of the case 
(SOC).  He then perfected his appeal to the Board in June 1993.  
38 C.F.R. § 20.200.

During the pendency of his appeal, the Veteran had a hearing at 
the RO in August 1993 before a local hearing officer.  The 
hearing officer issued a decision later that month continuing to 
deny the right shoulder claim.  The RO then sent the Veteran a 
letter and supplemental SOC (SSOC) in September 1993 regarding 
the continued denial of this claim.

In July 1998, the Board remanded the Veteran's right shoulder 
claim to the RO for further development and consideration.  In 
February 2000, following that additional development and the RO's 
July 1999 SSOC continuing to deny the claim, the Board issued a 
decision affirming the RO's October 1992 denial of the claim.  
When a rating decision issued by the RO denying a claim is 
affirmed by the Board on appeal, the Board's decision subsumes 
the RO's denial.  See 38 C.F.R. § 20.1104.  The Veteran did not 
then appeal the Board's decision to the U. S. Court of Appeals 
for Veterans Claims (Court/CAVC) (formerly the U. S. Court of 
Veterans Appeals).  So the Board's decision became final and 
binding on him based on the evidence then of record.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

Since the Board and the RO have previously considered and denied 
the Veteran's claims for service connection for right shoulder 
and right knee disorders, and he either did not timely appeal the 
decision to the Board (in the case of his right knee disorder) 
or, if later appealed (in the case of his right shoulder 
disorder), did not also appeal the Board's decision to the Court, 
the first inquiry is whether new and material evidence has been 
submitted since the most recent final and binding decision 
concerning each claim to reopen each claim.  38 C.F.R. § 
3.156(a).  And irrespective of whether the RO determined there 
was new and material evidence to reopen each claim, so, too, must 
the Board make this threshold preliminary determination - before 
proceeding further, because it affects the Board's jurisdiction 
to adjudicate these claims on their underlying merits, i.e., 
on a de novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If new and material evidence is presented or secured with respect 
to a claim that has been previously considered and denied, VA 
must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened, and it must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The Board's February 2000 denial of the Veteran's claim for 
service connection for a right shoulder disorder and the RO's 
December 1979 rating decision denying his claim for service 
connection for a right knee condition are the most recent final 
and binding decisions concerning these claims, so they mark the 
starting points for determining whether there is new and material 
evidence to reopen these respective claims.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to review 
for newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis to determine whether a claim should be reopened and 
readjudicated on the merits).

In February 2000, the Board denied the Veteran's claim for 
service connection for a right shoulder disorder because the 
Board found there was no evidence the Veteran's pre-existing 
right shoulder disorder had increased in severity during service 
beyond its natural progression.  In other words, the Board 
determined there was no aggravation during service of his pre-
existing disability.  The Board also determined his right 
shoulder arthritis was not incurred or aggravating during his 
service.  So based on these stated grounds for that prior denial 
of this claim, new and material evidence would consist of 
competent evidence suggesting his 
pre-existing right shoulder disorder was aggravated by his active 
military service or suggesting a link between his right shoulder 
disability and his military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Similarly, in December 1979, the RO had denied the Veteran's 
claim for service connection for a right knee condition because 
it, too, was not incurred in or aggravated by his military 
service.  So based on these stated grounds for the denial of this 
claim, new and material evidence would consist of competent 
evidence suggesting there was an in-service incurrence or 
aggravation of a right knee disability or suggesting a link 
between a currently diagnosed right knee disability and his 
military service.  Id.

The additional evidence submitted since those two prior decisions 
includes, among other things, the Veteran's June 2007 statement 
indicating he has suffered falls due to his service-connected 
left knee disability and, as a consequence, has sustained 
injuries to his right shoulder and right knee.  His VA outpatient 
records also indicate he received treatment in November 2006 for 
both of these claimed conditions, and that he reported falling 
when his legs give way.

This additional evidence is both new and material as to each 
claim because it relates to unestablished facts necessary to 
substantiate them and raises a reasonable possibility of 
substantiating them - specifically by suggesting the Veteran's 
right shoulder and right knee disorders may be attributable to 
his service-connected left knee disability so as to, in turn, 
warrant granting service connection for these disorders on a 
secondary basis.  See 38 C.F.R. § 3.310(a) and (b), permitting 
service connection on this secondary basis for disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  See also Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim); Evans, 9 Vet. App. at 
284 (indicating the newly presented evidence need not be 
probative of all the elements required to award the claim, just 
probative as to each element that was a specified basis for the 
last disallowance); and Justus v. Principi, 3 Vet. App. 510 
(1992) (indicating the additional evidence in question is 
presumed credible for the limited purpose of determining whether 
it is new and material).  So the claims are reopened, subject to 
their further development on remand.


ORDER

The petition to reopen the claim for service connection for a 
right shoulder disorder is granted.

The petition to reopen the claim for service connection for a 
right knee disorder also is granted.


REMAND

As already explained, the Veteran is asserting that his right 
shoulder and right knee disorders are secondary to his service-
connected left knee disability.  He says he has often fallen 
because of the instability in his left knee, in turn causing 
additional injury to his right shoulder and knee.  See his June 
2007 statement.  

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 C.F.R. 
§ 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to establish entitlement to service connection 
on this secondary basis, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service- connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran's VA treatment records show that he has been 
diagnosed with degenerative joint disease (i.e., arthritis) of 
the shoulders and knees, bilaterally.  So there is competent 
medical evidence he has these claimed conditions.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; in the absence of this proof of current 
disability, there can be no valid claim).

Consequently, the determinative issue is whether these conditions 
are attributable to his military service - including, in 
particular, by way of his already 
service-connected left knee disability.  Supporting medical nexus 
evidence is needed to establish this cause-and-effect 
correlation.  McQueen v. West, 13 Vet. App. 237 (1999); Velez v. 
West, 11 Vet. App. 148, 158 (1998)

In June 2006, VA provided the Veteran a compensation examination 
to explore any potential relationship between his right and left 
knee disabilities.  However, upon examination of the Veteran, the 
examiner indicated he could not provide an opinion concerning 
whether the right knee disability is directly related to the 
left knee disability without resorting to speculation, as the 
Veteran had sustained injury to his right knee even prior to 
injuring his left knee.  Furthermore, this examiner did not 
address whether the Veteran's left knee disability alternatively 
had aggravated his right knee disability.

Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is 
considered adequate when it is based on consideration of an 
appellant's medical history and examinations and describes the 
disability in sufficient detail so the Board's evaluation of the 
claimed disability is a fully informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

The Court recently admonished the Board for relying on medical 
opinions that also were unable to establish this required linkage 
without resorting to mere speculation, as cause for denying the 
Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 
(2010).  In Jones, the Court noted it was unclear whether the 
examiners were unable to provide this requested definitive 
medical comment on etiology because they actually were unable to 
since the limits of medical knowledge had been exhausted or, 
instead, for example, needed further information to assist in 
making this determination (e.g., additional records and/or 
diagnostic studies) or other procurable and assembled data.  The 
Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  
See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the 
Board need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.  Here, the Board finds the VA examiner's opinion fails to 
meet the Jones standard.

Therefore, the Board finds the June 2006 VA examination 
inadequate as to the purported relationship between the Veteran's 
right knee disability and his 
service-connected left knee disability; so a remand for another 
examination and opinion is required.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).

Similarly, while the report of the Veteran's November 1998 VA 
compensation examination essentially indicates his right shoulder 
disorder was not incurred in or aggravated by his military 
service, it does not address whether the right shoulder disorder 
is secondarily related to the left knee disability as the Veteran 
asserts.  So additional medical comment is also needed concerning 
this other claim.  Id.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination to obtain an 
additional medical nexus opinion concerning 
the etiology of his right shoulder and 
right knee disorders.  Have the examiner 
specifically comment on the likelihood (very 
likely, as likely as not, or unlikely) these 
disorders are proximately due to, the result 
of, or chronically aggravated by the 
Veteran's already service-connected left knee 
disability - including specifically as a 
result of often falling on account of 
instability in the left knee and resultantly 
sustaining additional injury to the right 
shoulder and knee.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

To facilitate making this important 
determination, the claims file, including a 
complete copy of this remand, must be made 
available to the designated examiner for 
review of the pertinent medical and other 
history.  

The examiner must discuss the medical 
rationale of the opinions, whether favorable 
or unfavorable, if necessary citing to 
specific evidence in the record.

The Veteran is hereby advised that failure to 
report for this examination, without good 
cause, may have detrimental consequences on 
his pending claims for service connection.  
See 38 C.F.R. § 3.655.

2.	Then readjudicate the claims in light of 
all additional evidence obtained.  If either 
claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them time to respond to it before returning 
the file to the Board for further appellate 
consideration of any remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


